Title: From George Washington to Jeremiah Wadsworth, 25 May 1779
From: Washington, George
To: Wadsworth, Jeremiah



Sir,
Head Quarters Middle Brook 25th May 1779

It is very probable the enemy may have it in view to hover along the southern coast and endeavour by sudden incursions to destroy our stores dispersed about in that quarter. I am therefore to request as they may otherwise have it in their power to do us a great deal of mischief, that your attention may be fully turned to this matter and that all the stores in your department at places accessible to the enemy may be immediately removed to other places of greater security. The Head of Elk appears to me to be an unsafe deposit for any considerable quantity and should be attended to without delay. The injury we have just sustained should be a caution to us carefully to avoid accumulating stores on the Sea coast and on the borders of navigable rivers, where the enemy’s shipping & troops can easily penetrate—There are strong reasons to believe the plan of this campaign will be to distress the country and destroy our supplies by desultory operations along our coast. I am Sir Your Most Obet Servant
Go: Washington
